Sedgwick, J.,
dissenting.
In the second paragraph of the syllabus the law is stated to be that “the court should not instruct the jury that the burden is upon the master to prove his servant was injured in consequence of a danger ordinarily incident to his employment.” This, I think, is not the law. It is directly contrary to a large proportion, if not all, of the respectable authorities. See Duffey v. Consolidated Block Coal Co., 124 N. W. (Ia.) 609, and the authorities suggested in the editorial note. By this paragraph of the syllabus and the criticisms in the opinion of the instruction quoted, this court becomes, for the first time, committed to the proposition that it is error to instruct the jury in such cases “that the burden of proof is upon the defendant Nebraska Telephone Company to establish by a preponderance of the evidence the defense of assumption of risk (unless the evidence introduced on the part of plaintiff itself shows such assumption of risk by plaintiff) ; that is, that the injury to plaintiff was in consequence of a danger which he knew and appreciated or ought to have uown and appreciated.”
If the plaintiff himself shows in his pleadings or proof that he was guilty of contributory negligence, or that he assumed the risk of the danger complained of, lie, by so doing, fails to make a case; but, unless the plaintiff discloses those facts by his own pleadings and evidence, it devolves upon the defendant to allege and proAm contributory negligence or the assumption of risk. The rule, I suppose, is the same in regard to both. The opinion cites Malm v. Thelin, 47 Neb. 686, and Glantz, Adm’r, v. Chicago, B. & Q. R. Co., ante, p. 60, and other cases. In the last named case, in a dissenting opinion, I tried to point out that Malm v. Thelin and similar cases are not in point and are not authority for holding that the burden of proof *607is upon the plaintiff to show that he did not assume the risk. If the risk which he alleges in his petition is such that the courts will take judicial notice that it is ordinarily incident to such employment as he alleges he was engaged in, or if plaintiff’s evidence on the trial shows that the risk complained of is ordinarily incident to his employment, he fails to make a case, unless he can show an exception such as is indicated in Malm v. Thelin, supra. The same is also true in regard to contributory negligence, and the rule is invariably applied that the burden of proof is upon the defendant who relies upon it to establish contributory negligence or assumption of risk. The conclusion reached in the opinion is undoubtedly right, and is not dependent upon this erroneous statement of the law. The rule now adopted is the more important because, if adhered to, it must logically be extended to contributory negligence or other defenses, and so introduce confusion into the rules of pleading which have been long supposed to be settled.
Fawcett, J., concurs in the foregoing dissent.
Letton, J.
I think the recovery is excessive under the proof, and that a remittitur of $2,500 should be required as a condition of affirmance.